Title: From Tench Tilghman to William Connor, 4 January 1782
From: Tilghman, Tench
To: Connor, William


                  
                     Sir
                     Philada 4th Jany 1782
                  
                  Your letter to His Excellency the president of Congress having been referred to the commander in Chief, he has been pleased to accept your Resignation, which is endorsed upon your Commission, enclosed herein.  I am Yr most obt servt
                  
                     T. Tilghman
                     A.D.C.
                     
                  
               